Citation Nr: 0620573	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  94-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
pulmonary sarcoidosis (respiratory condition) prior to 
September 22, 1999, and greater than 30 percent since 
September 22, 1999.

2.  Entitlement to a rating greater than 10 percent for 
prurigo nodularis or sarcoid (skin condition) since April 1, 
1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to July 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from May 1991 rating decisions of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 1991, the RO continued a 10 percent rating for the 
veteran's respiratory condition.  The veteran appealed, and 
in a December 2001 Supplemental Statement of the Case (SSOC), 
the RO increased the rating to30 percent, effective September 
22, 1999.  The veteran continued to appeal for an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 1991, the RO also proposed to reduce the rating for 
the veteran's skin condition from 30 percent to 10 percent.  
A December 1991 decision formally reduced the rating to 10 
percent, effective April 1, 1992.  The veteran appealed for a 
restoration of her prior rating and for a higher rating.  In 
November 2004, the Board denied the veteran's claim for the 
restoration of the 30 percent rating, and remanded her 
increased rating claims (for her respiratory condition and 
skin condition) to the RO, via the Appeals Management Center 
(AMC), for further development and consideration.

In June 2006, the Board received additional VA medical 
records.  The records were either duplicate of evidence and 
information previously of record or they were not relevant to 
the issues on appeal.  Therefore, the Board finds that it is 
appropriate to proceed with an adjudication of the appeal.  


FINDINGS OF FACT

1.  Prior to September 22, 1999, the veteran's respiratory 
condition was manifested by mild air obstruction and 
restriction, and FEV1 and FEV1/FVC between 56 and 70 percent, 
without corticosteroid treatment; since September 22, 1999, 
her condition required intermittent low dose corticosteroid 
treatment.

2.  Since April 1, 1992, the veteran's skin condition has 
been manifested by periodic break outs of lesions with 
itching and some exudation, resulting in mild and well-healed 
scars.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 10 
percent for a respiratory condition, prior to October 7, 
1996.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. § 4.97, DC 
6802 (1995).

2.  The criteria are met for a rating of 30 percent for a 
respiratory condition, from October 7, 1996 to September 21, 
1999.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. § 4.97, DC 
6802 (1995); 38 C.F.R. § 4.97, DC 6846, 6600 (2005).

3.  The criteria are not met for a rating greater than 30 
percent for a respiratory condition, from September 22, 1999 
forward.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. § 4.97, 
DC 6802 (1995); 38 C.F.R. § 4.97, DC 6846, 6600 (2005).

4.  The criteria are not met for a rating greater than 10 
percent for a skin condition, since April 1, 1992.  38 
U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. § 4.118, DC 7806 
(2001 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.



Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Here, the veteran received VCAA notice in April 2001 and 
January 2005 letters (VCAA letters) following the May 1991 
decisions at issue.  But considering that the VCAA was not 
enacted until November 2000, it would have been impossible to 
comply with the Pelegrini II timing requirement prior to 
those decisions.  The Court acknowledged in Pelegrini II that 
where VCAA notice was not mandated at the time of initial 
adjudication, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice.  Pelegrini 
II, 18 Vet. App. at 120.  The veteran received the VCAA 
letters before the RO issued the October 2005 SSOC, and prior 
to the transfer and certification of her appeal to the Board.  
She has been provided every opportunity to submit evidence 
and argument in support of her claims, and to respond to the 
VCAA letters.  Therefore, notwithstanding Pelegrini II and 
Mayfield, deciding the appeal at this juncture is 
nonprejudicial.  See also Dingess v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755 (Vet. App. March 3, 2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Here, the VCAA letters summarized VA's duty to assist and 
specified the evidence the veteran was expected to provide, 
including the information necessary to obtain pertinent 
medical evidence.  The January 2005 VCAA letter described the 
evidence necessary to substantiate increased rating claims 
and told the veteran to provide VA with any evidence in her 
possession pertinent to her claims.  In this way, the VCAA 
letters, taken together, clearly satisfy the four 
"elements" of the notice requirement.

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess/Hartman, slip op. at 14.  Here, as mentioned, the 
VCAA letters informed the veteran of the type of evidence 
needed to substantiate claims for a higher rating.  And an 
even more recent letter in March 2006 informed her of the 
type of evidence necessary to establish a disability rating 
and an effective date - in compliance with Dingess.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and her 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claims.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes (DCs) identify the various disabilities.  
See 38 C.F.R. Part 4 (2005).  Specific DCs will be discussed 
where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

When the governing laws or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied.  This determination depends on the facts of 
each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever 
version applies, all evidence on file must be considered, but 
the amended version shall apply only to periods from and 
after the effective date of the amendment.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  The prior version shall apply to 
periods preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 
2000); see also 38 U.S.C.A. § 5110(g) (West 2002) (a 
liberalizing law shall not be earlier than the effective date 
thereof); 38 C.F.R. § 3.114 (2005).

Analysis

Entitlement to a rating greater than 10 percent for a 
respiratory condition prior to September 22, 1999, and 
greater than 30 percent since September 22, 1999.

The veteran's respiratory condition is currently rated under 
38 C.F.R. § 4.97, DC 6846.  Effective October 7, 1996, VA 
revised the schedular rating criteria for the evaluation of 
respiratory disorders.  See 61 Fed. Reg. 46,728 (Sept. 5, 
1996) (codified as amended at 38 C.F.R. § 4.97 (2005).

Previously, the veteran's condition was rated under 38 C.F.R. 
§ 4.97, DC 6802 for pneumoconiosis.  Under the old criteria, 
a 10 percent disability evaluation was warranted if there 
were symptoms with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  A 30 percent evaluation needed evidence 
of considerable pulmonary fibrosis with moderate dyspnea on 
slight exertion confirmed by pulmonary function tests (PFTs).  
A 60 percent evaluation required severe manifestations, 
including extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
PFTs and marked impairment of health.  38 C.F.R. § 4.97, DC 
6802 (1995).

With the regulatory changes, effective October 7, 1996, VA 
added DC 6846, for sarcoidosis.  Under DC 6846, a 
noncompensable rating is granted for chronic hilar adenopathy 
or stable lung infiltrates without symptoms or physiologic 
impairment.  A 30 percent rating is warranted for sarcoidosis 
with pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is warranted for 
pulmonary involvement requiring systemic high doses 
(therapeutic) corticosteroids for control.  38 C.F.R. § 4.97, 
DC 6846 (2005).

DC 6846 indicates that sarcoidosis may otherwise be rated as 
chronic bronchitis under 38 C.F.R. § 4.97, DC 6600.  Under DC 
6600, a 10 percent rating requires a Forced Expiratory Volume 
in one second (FEV-1) of 71 to 80 percent predicted; or FEV-1 
to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent rating requires a FEV-1 of 56 to 70 
percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
is warranted for an FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
DC 6600 (2005).

Accordingly, prior to October 7, 1996, only the old criteria 
may be applied, and for the period from October 7, 1996 
forward, the most favorable of the old criteria and the new 
criteria will be applied.

Prior to the regulation changes in October 7, 1996, a 
September 1988 outpatient record shows the veteran had not 
used corticosteroids for many years.  PFTs revealed mild 
airflow limitation and mild restricted palpitation.  An April 
1991 VA examination shows exertional dyspnea, mild airway 
obstruction, and frequent chest colds.  In a September 1991 
statement from Dr. Miller, there is an impression of reactive 
airways disease secondary to bronchitis.  The physician noted 
shortness of breath with minimal exertion and recommended 
treatment with corticosteroids.  But later, in August 1992, 
Dr. Miller indicated there were no exacerbations of the 
veteran's sarcoids and that her shortness of breath was well 
controlled without use of corticosteroids.  An October 1992 
VA examiner opined that the veteran's mild wheezing indicated 
lung involvement.  In a March 1996 VA examination, her 
history of sarcoidosis and asthma was noted.  The lung was 
the only known organ affected by sarcoid and the veteran was 
not on steroids.

Following the October 7, 1996 changes in the rating criteria, 
a November 1996 statement from Dr. Brennan showed the veteran 
suffered from chest pain that did not change upon exertion.  
PFTs indicated mild to moderate obstruction with mild 
restriction.  FEV1 was 64 percent, FEV1/FVC was 62 percent, 
and total lung capacity was 80 percent.  A February 1997 VA 
examiner diagnosed the veteran with bronchial asthma and 
sarcoidosis by history.  The veteran was being treated for 
her asthma with inhaled steroids.  In a May 1997 addendum, 
the examiner indicated that because the veteran failed to 
submit x-rays and PFTs, the examination was incomplete.  In a 
December 1998 statement from Dr. Snyder, it is noted that the 
veteran's sarcoidosis was quite quiescent, but her asthma was 
quite symptomatic.  Her chest x-rays were reasonably clear 
and there was no evidence of overt sarcoid.  PFTs showed mild 
restrictive and obstructive diseases and the FEV1 ratio was 
69 percent.  Dr. Snyder was reluctant to prescribe systemic 
steroids.  Although the veteran took steroids intermittently 
several years before, the medical evidence of record does not 
indicate that the veteran began using steroids again for her 
pulmonary sarcoidosis until September 22, 1999.

The Board finds that at no time prior to September 22, 1999, 
did the veteran's respiratory condition warrant a rating 
greater than 10 percent -at least under the old criteria.  As 
described above, under DC 6802, a higher 30 percent rating 
requires considerable pulmonary fibrosis with moderate 
dyspnea on slight exertion confirmed by PFTs.  See 38 C.F.R. 
§ 4.97, DC 6802 (1995).  The medical evidence of record, 
including periodic PFTs, shows that the veteran's 
symptomatogly (such as air obstruction and restriction) was 
generally mild, rather than considerable or moderate.  In 
fact, in August 1992, there were no exacerbations of the 
sarcoidosis and her shortness of breath was well controlled; 
in December 1998, her sarcoidosis was quite inactive.  
Therefore, she is not entitled to the higher rating under the 
old criteria.

Under the new rating criteria for sarcoidosis, applicable 
from October 7, 1996, forward, a higher 30 percent rating 
requires sarcoidosis with pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  See 38 C.F.R. § 4.97, DC 
6846 (2005).  As indicated above, although the veteran took 
some steroids between October 1996 and September 1999, these 
steroids were prescribed to treat her asthma rather than her 
sarcoidosis.  So, the veteran's respiratory condition does 
not warrant the higher 30 percent rating under DC 6846.

However, under the new criteria, her condition may also be 
evaluated as chronic bronchitis.  Under DC 6600, she is 
entitled to a higher rating.  See 38 C.F.R. § 4.97, DC 6600 
(2005).  A 30 percent rating requires a FEV-1 of 56 to 70 
percent; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56 
to 65 percent.  In November 1996, the veteran's FEV1 was 64 
percent, FEV1/FVC was 62 percent, and total lung capacity was 
80 percent.  In December 1998, her FEV1 ratio was 69 percent.  
Therefore, her respiratory condition warrants a 30 percent 
rating under DC 6600.  Bare in mind, however, that the new 
criteria - even if more favorable to the veteran's claim for 
a higher rating, only can be applied as of the respective 
effective date of the regulation, which is October 7, 1996 in 
this case. See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruling Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); see also 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

As alluded to above, in a September 22, 1999 outpatient 
record, it is noted that the veteran would begin using 
steroids for her pulmonary sarcoid.  Later, a February 2000 
VA examination indicated that the veteran had been on 
steroids since October 1999, so shortly after the September 
22, 1999 record.  The examiner noted dyspnea on exertion and 
asthma.  PFTs showed mild obstruction.  In a June 2000 
addendum, the examiner stated that although the veteran's 
sarcoidosis does not appear to be in remission, her symptoms 
appear more related to asthma, and it would be unusual for 
sarcoidosis to cause asthma.  FEV1/FVC was 72 percent.  
Diffusion capacity and lung volumes were normal.

More recently, a May 2004 examination indicates that the 
veteran's sarcoidosis caused biapical pulmonary fibrosis 
which was stable.  Although the veteran was taking steroids 
for pituitary replacement and asthma, she was not on high 
dose corticosteroids for sarcoid.  And in the most recent VA 
examination of record, dated in May 2005, x-rays showed clear 
lungs without evidence of sarcoidosis.  There was mild 
airflow obstruction, the veteran's coughing and wheezing was 
under good control, and her asthma was treated with inhaled 
steroids and bronchodilators.  Diffusing capacity was normal 
and lung volumes were normal, averaging about 80-85 percent.  
The examiner stated that there is no evidence that the 
veteran's "continuing pulmonary problems are related to 
sarcoidosis" and that ". . . there is no manifestation of 
pulmonary sarcoidosis that can be identified."

Applying both the old and the new rating criteria to the 
medical evidence since September 22, 1999, the Board finds 
that the veteran is entitled to a rating no higher than 30 
percent from that date forward.  As described above, under DC 
6802, a higher 60 percent evaluation requires severe 
manifestations, including extensive fibrosis, severe dyspnea 
on slight exertion with corresponding ventilatory deficit 
confirmed by PFTs and marked impairment of health.  See 38 
C.F.R. § 4.97, DC 6802 (1995).  There is no indication that 
the veteran's respiratory symptomatology was ever severe or 
that her sarcoidosis caused marked health impairment.  In 
fact, her condition was generally mild; in June 2000, her 
symptoms appeared to be related to asthma, rather than 
sarcoidosis; and in May 2005 there was no manifestation of 
sarcoidosis.  Accordingly, the veteran's respiratory 
condition does not warrant a higher rating under DC 6802.

Under the new rating criteria for sarcoidosis, a higher 60 
percent rating is warranted for pulmonary involvement 
requiring systemic high doses (therapeutic) corticosteroids 
for control.  See 38 C.F.R. § 4.97, DC 6846 (2005).  Although 
the veteran's condition required treatment with steroids 
beginning in September 1999, there is no evidence that these 
were in high doses and have been shown to be intermittent.  
Later in May 2004, a VA examiner explicitly stated that the 
veteran was not on high dose corticosteroids for sarcoidosis.  
She continued to be treated with steroids for conditions 
other than sarcoidosis, such as asthma.  Accordingly, the 
veteran is not entitled to a higher rating under DC 6846.  
Additionally, a higher 60 percent rating for chronic 
bronchitis requires FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  See 38 C.F.R. § 
4.97, DC 6600 (2005).  Because the veteran's June 2000 
FEV1/FVC was 72 percent and May 2005 lung volumes averaged 
80-85 percent, she is not entitled to a higher rating under 
DC 6600.  In fact, her condition does not even warrant the 
currently assigned 30 percent rating under DC 6600.  See id.  

In summary, prior to October 7, 1996, the veteran's condition 
warrants a 10 percent rating, but no higher, under DC 6802.  
Based on the changes in the rating criteria, however, from 
October 7, 1996 to September 21, 1999, the veteran's 
respiratory condition warrants a higher 30 percent rating 
under DC 6600 for chronic bronchitis.  Finally, from 
September 22, 1999 forward, she is entitled to an evaluation 
no higher than 30 percent, under all of the applicable rating 
criteria.

Entitlement to a rating greater than 10 percent for a skin 
condition since April 1, 1992.

The veteran's skin condition is currently evaluated under 38 
C.F.R. § 4.118, DC 7806 for dermatitis or eczema.  Effective 
August 30, 2002, VA revised the schedular rating criteria for 
the evaluation of skin disorders.  See 67 Fed. Reg. 49,596 
(2002) (codified at 38 C.F.R. § 4.118).

Under the version of DC 7806 prior to August 30, 2002, a 
noncompensable rating was assigned where there was slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  For a 10 percent rating, there needed 
to be exfoliation, exudation or itching, involving an exposed 
surface or extensive area.   If the exudation or itching was 
constant and there were extensive lesions or marked 
disfigurement, a 30 percent disability rating was assigned.  
38 C.F.R. § 4.118, DC 7806 (2001).

Under the revised version of DC 7806, where less than 5 
percent of the entire body or exposed body areas are 
affected, and no more than topical therapy is required during 
the past 12-month period, a noncompensable rating is 
assigned. For a 10 percent rating to be assigned, at least 5 
percent, but less than 20 percent, of the entire body or the 
exposed areas are affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  Where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period, a 30 
percent rating is assigned.  38 C.F.R. § 4.118, DC 7806 
(2005).  A note to DC 7806 provides that dermatitis or eczema 
may also be rated as disfigurement of the head, face, or 
neck, (DC 7800) or scars (DCs 7801-7805) depending upon the 
predominant disability.  Id.

Accordingly, for the period between April 1, 1992 and August 
29, 2002, only the old criteria may be applied, and for the 
period from August 30, 2002 forward, the most favorable of 
the old criteria and the new criteria will be applied.

In the year proceeding April 1, 1992, an April 1991 VA 
examination showed scattered dark macules and a few 
papulonodules, but no pruritis.  The examiner doubted that 
the veteran had sarcoidosis, but could not definitely rule it 
out.  A June 1991 biopsy also found no evidence of 
sarcoidosis.  An August 1991 letter from a private physician, 
Dr. Chou, indicated that there were multiple dark papules on 
her chest and upper extremities.  The physician advised the 
veteran to continue using a topical cream twice a day and 
medication for pruritis.  A September 1991 VA examination 
showed no active new lesions.  Hyperpigmentation, 
excoriation, and healing papules were noted.

Later, at a July 1992 hearing at the RO, the veteran stated 
that lesions break out periodically over various parts of her 
body.  The lesions produce itching which she treats with a 
topical cream.  An October 1992 VA examiner noted that the 
veteran had small papules on her forearms.  At an October 
1995 VA examination, the veteran complained of itching, pain, 
and ulceration.  The examiner noted hyperpigmentation on her 
extremities, beneath her breasts, and on her nose, as well as 
some dark plagues and macules.  The diagnoses were probable 
atopic dermatitis or eczema and intertrigo.  At a May 1999 VA 
examination, the veteran reported using topical medication to 
treat pain, itching, and fluid exudation.  There was little 
scarring and no primary lesions, ulceration, exfoliation or 
crusting.  The diagnosis was postinflammatory 
hyperpigmentation.  A January 2000 VA examination showed 
dermatitis of the hands, fungal infection of the toenails, 
and hair loss.

Since August 30, 2002, a VA examination dated in October 2003 
indicated that the veteran had a history of dark spots on her 
arms which were occasionally itchy and irritated.  There was 
patchy hair loss and scattered scars.  The examiner 
determined that the veteran most likely suffered from eczema 
or atopic dermatitis, although sarcosis could be a diagnosis.  
The cause of her hair loss was unclear.  At a May 2004 VA 
examination the veteran said she had a history of periodic 
skin lesions.  The examiner stated that there were two active 
lesions, relatively well healed scars on the forearms which 
are macular and minimally discolored, and no evidence of 
prurigo nodules.  More recently, a VA examination, dated in 
May 2005, shows continued hair loss.  There was a 
differential diagnosis of sarcoid versus lichen plantar 
versus scarring alopecia.  A July 2005 addendum to the 
examination noted that the findings were not consistent with 
prurigo nodularis.  Although there was evidence of scarring 
alopecia, the examiner stated that it was most likely not due 
to sarcoid; rather, it is related to the veteran's past hair 
care practices.  A biopsy was necessary to determine whether 
the scarring alopecia is related to sarcoid, but the veteran 
did not return for a biopsy.

Based on the foregoing evidence, the Board finds that at no 
time since April 1, 1992 has the veteran's skin condition 
warranted a rating higher than 10 percent.  As stated above, 
under the old version of DC 7806, a higher 30 percent rating 
requires constant exudation or itching and extensive lesions 
or marked disfigurement.  See 38 C.F.R. § 4.118, DC 7806 
(2001).  The medical evidence of record, as well as the 
veteran's own statements, indicate that she suffers from 
periodic lesions which cause itching and some exudation; 
however, these breakouts of lesions, and accompanying 
itching, are intermittent rather than constant as required by 
the old rating criteria.  Additionally, considering that in 
May 2004 the veteran had only two active lesions, and there 
has been no evidence of prurigo nodules since that time, the 
record does not show that the veteran currently has extensive 
lesions.  There is also no evidence of marked disfigurement.

As noted above, under the new version of DC 7806, a higher 30 
percent rating is applicable where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy are required intermittently for six weeks or more, 
during the past 12-month period.  See 38 C.F.R. § 4.118, DC 
7806 (2005).  Applying these new criteria to the medical 
evidence of record since August 30, 2002, there is no 
indication that the veteran's skin condition currently covers 
more than 20 percent of her body.  In fact, as previously 
described, in October 2003, only a history of dark spots was 
noted, and evidence of lesions or prurigo nodules have not 
been shown since 2004.  Likewise, the record does not show 
that the veteran has used systemic therapy, such as 
corticosteroids or immunosuppressive drugs, to treat her skin 
condition during the period from August 2002 forward.

Additionally, the Board finds that rating the veteran's skin 
condition as disfigurement of the head, face, or neck (DC 
7800) or scars (DCs 7801-7805) is not appropriate in this 
case.  See id.  There is no reported disfigurement, and the 
scars resulting from the veteran's lesions are mild and well 
healed, without evidence of pain or loss of motion.  Based on 
the medical opinions of record, the veteran's scarring 
alopecia is most likely attributable to her past hair care 
practices, rather than to her service connected skin 
disorder.

In summary, the severity of the veteran's skin condition does 
not warrant an increased rating under any of the applicable 
rating criteria.  The preponderance of the evidence is 
against the veteran's claim, for the reasons and bases 
stated, so there is no reasonable doubt to resolve in her 
favor, and her claim for a higher rating for a skin condition 
must be denied.  See 38 C.F.R. § 4.3 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


	(CONTINUED ON NEXT PAGE)





ORDER

A rating greater than 10 percent for a respiratory condition, 
prior to October 7, 1996, is denied.

A 30 percent rating, but no higher, is granted for a 
respiratory condition, from October 7, 1996 to September 21, 
1999.

A rating greater than 30 percent for a respiratory condition, 
from September 22, 1999 forward, is denied.

The claim for a rating greater than 10 percent for a skin 
condition, since April 1, 1992, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


